Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or around May 15, 1996, which adjudicated appellant a juvenile delinquent, following his admission that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, and placed him under the supervision of the Office of Probation for 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. Shortly after responding to a radio transmission "of a male Hispanic passing off a gun to another small boy” at a precise location, the officers, at that location, encountered appellant, who had one hand in the upper portion of his coat, and his companion, the only children in the vicinity where the exchange had occurred. Both children constantly looked over their shoulders as they walked away in this drug prone location at 10 o’clock on a Sunday night. Under the circumstances, the officer properly reached directly into the area where appellant’s hand was positioned "as an immediate protective measure” (Matter of Kayode A., 236 AD2d 214, 215; see also, People v Benjamin, 51 NY2d 267). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.